Title: To Benjamin Franklin from Madame Brillon, with Franklin’s Undated Reply, [10 December and after 10 December 1778?]
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt,Franklin, Benjamin
To: Franklin, Benjamin


Once again Madame Brillon’s failure to date her letters compels us to offer a hypothetical cluster. The following exchange, along with her letters published under December 15 and 20, form a group linked by its common theme: a fantasy of paradise to come. The only solid clue to a date is her allusion here to the lady who wrote a letter to the Journal de Paris, undoubtedly the anonymous letter that was published in its columns on December 8, 1778. Because of this anchor in time, we ascribe Madame Brillon’s letter (I) to the first Thursday following the Journal’s appearance, December 10. Her little story about St. Peter’s broad-mindedness triggered Franklin’s undated reply (II), which was both an elaboration of her fantasy and an exercise in French submitted for her corrections. Several days later, on a Tuesday which is probably December 15, she addressed the substance of Franklin’s fantasies, agreed to marry him in the hereafter, and commended the clarity (if not purity) of his French. On a “dimanche 20” she wrote the letter that we print under December 20 and also returned his French exercise (II), which she had copied and corrected.
 
I.
ce jeudi matin [December 10, 1778?]
J’ai oublié hiér mon chér papa de vous rappellér, que vous avés bien voulu me prométtre de me prestér un volume de vos ouvrages, qui m’apprendra ce que c’est que les trombes de mer; le capitaine Cook renvoye au celebre docteur Franklin pour s’en instruire; j’aime en général les léctures sérieuses et l’instruction; il me semble que ce que j’apprendrai dans vos ouvrages se gravera encore mieux que toute autre chose, dans ma teste et dans mon coeur; la dame qui a écrit la léttre du petit journal de paris, chercheroit pourquoi cela, feroit de longues phrases pour priér qu’on veuille bien lui éxpliquér cétte sensation; moi mon papa je me contente de sentir vivement, sans m’inquiétter qu’on me definisse ce que je sens; je suis contente de moi quand je sens que je vous aime par éxemple; en réfléchissant un peu, je m’applaudis de vous aimer, parceque la preuve la plus cértaine de la vértu est de s’attachér aux éstres les plus vértueux; mais souvent je ne réfléchis pas et j’aime toujours: lorsque j’irai en paradis si st piérre me demande de qu’elle Relligion je suis, je lui répondrés; de celle ou l’on croist l’Estre étérnél parfaittement bon et indulgent, de célle ou l’on aime ceux qui lui ressemblent, j’aimai avéc idolatrie le docteur Franklin— St piérre dira, j’en suis sure; entrés et allés promtement vous placér auprés de mr Franklin, vous le trouverés assis auprés de l’étérnel: j’irai et je jouirai toute l’étérnité: adieu mon aimable papa, aimés moi toujours, écrivés moi quélquefois a vos moments pérdus; en anglois, en françois comme vous voudrés je consérve tout ce que j’ai de vos léttres:
 
Addressed: A Monsieur / Monsieur Franklin / A Passy
 
II.
[after December 10, 1778?]
Depuis que vous m’avez assuré que nous nous rencontrons, & que nous nous réconnoitrons en Paradis, j’ai pensé continuellement sur l’Arrangement de nos Affaires dans ce Paÿslà;—car j’ai grand Confiance en vos Assurances, & je crois implicitement ce que vous croyez.
Vraisemblablement plus que 40 Années couleroient aprés mon Arrivée là, avant que vous me suiverez. Je crains, un peu, que dans la Course d’une si longue temps, vous pouvez m’oublier. C’est pourquoi j’ai eu la Pensée de vous proposer de me donner vôtre Parole d’honneur, de ne pas renouveller là, vôtre Contrat avec M. B.—je vous donnant au même tems le mien, de vous attendre.— Mais ce Monsieur est si bon, si genereux envers nous,—il vous aime—& nous lui,—si bien,—que je ne puis pas penser de cette Proposition, sans quelques scrupules de Conscience:— Cépendant, l’Idée d’une Eternité, dans laquelle je ne serai pas plus favorisé que d’être permis de baiser vos mains, ou vos joues quelquefois, & que de passer deux ou trois heures dans vôtre douce Société les soirées des Mercredis & Sammedis, c’est effroyable. Enfin, je ne puis pas faire cette Proposition. Mais comme (avec tous ceux qui vous connoissent) je souhaite de vous voir heureuse, en toute chose, nous pouvons agréer de n’en parler plus à present; & de la laisser à vous, quand nous tous nous rencontrons là, d’en determiner comme vous jugerez le meilleur pour la vôtre Felicité & pour les nôtres. Determinez comme vous voudrez, je sens que je vous aimera eternellement.— Si vous me rejetterez, peut-être je m’addresserai a Me. d’Hardancourt, & qu’il plairat à elle de faire menage avec moi; alors je passerai mes heures domestiques agreablement avec elle, & je serai plus à portée de vous voir. J’aurai assez de tems dans ces 40 Années-la, de pratiquer sur l’Armonica; & peut-être je jouerai assez bien pour être digne d’accompagner vôtre Fortepiano. Nous aurons de tems en tems des petites Concerts: Le bon Pere Pagin sera de la Partie; vôtre Voisin & sa chere Famille, M. B., M. Jourdain, M. Grammont, Made. du Tartre, la petite Mere, & d’autres Amies choisies seroient notre Auditoire; & les cheres bonnes Filles, accompagnées par quelques autres jeunes Anges de qui vous m’avez deja donné les portraits, chanteroient avec nous les Allelujas. Nous mangerons ensemble des Pommes de Paradis rôties, avec du beurre & de la Moscade; & nous aurons Pitié de ceux qui ne sont pas morts.
Voilà une grande Exercice que j’ai faite en François, pour profiter de vos Corrections. Il y a beaucoup des fautes, & aussi des Folies. Je les confie à vôtre Amitié. Adieu, ma toujours chere Amie.
